MEMORANDUM OPINION
No. 04-03-00263-CV
Pamela LEWIS and All Occupants,
Appellants
v.
ST. JAMES PLACE APARTMENTS,
Appellee
From the County Civil Court at Law No. 1, Harris County, Texas
Trial Court No. 788047
Honorable R. Jack Cagle, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	August 6, 2003
DISMISSED
	A copy of appellant's notice of appeal was filed in the First Court of Appeals on March 14,
2003.  The appeal was transferred to the Fourth Court of Appeals on April 8, 2003.  
	The clerk of this court notified the appellant in writing that our records did not reflect that the
filing fee in the amount of $125.00 was paid.  Our record contains the trial court's order sustaining
the contest to appellant's affidavit to proceed without payment of costs; accordingly, appellant is not
entitled to proceed with this appeal without paying the filing fee.  See Tex. R. App. P. 5, 20.
	On July 7, 2003, we issued a show cause order directing appellant to show cause in writing
within fifteen days of the date of our order why this appeal should not be dismissed for failure to pay
the filing fee.  See Tex. R. App. P. 5, 42.3(c).  Appellant has not responded to any of our letters or
orders. (1)  Because appellant has failed to pay the filing fee required to pursue this appeal, the appeal
is dismissed.  See Tex. R. App. P. 5, 42.3(c).
							PER CURIAM

1. Beginning in June of 2003, the correspondence sent to appellant at the address provided has been returned
to this court with a notation that the appellant's post office box was closed, and the post office is unable to forward the
mail.  Prior to that date, our correspondence, including our clerk's letter of March 14, 2003, stating that the filing fee
had not been paid, was not returned.  We, therefore, consider our clerk's letter of March 14, 2003, sufficient notice to
satisfy the notice requirement contained in rule 42.3, particularly given that appellant failed to notify this court of her
change of address.